Opinion filed December 9, 2021




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-21-00096-CR
                                     ___________

              ORLANDO ORTEGA NEVAREZ, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                      Trial Court Cause No. B-20-0141-CR


                     MEMORANDUM OPINION
      Appellant, Orlando Ortega Nevarez, originally pleaded guilty to the offense
of theft of less than $20,000 worth of copper, a state jail felony. See TEX. PENAL
CODE ANN. § 31.03(a), (e)(4)(F) (West 2019). Pursuant to the terms of the plea
agreement, the trial court deferred a finding of guilt, placed Appellant on community
supervision for five years, and also assessed a fine and restitution. Approximately
seven months later, the State filed a motion to adjudicate Appellant’s guilt. The trial
court conducted a hearing on the State’s motion; at the hearing, Appellant pleaded
true to the allegations in the State’s motion to adjudicate. The trial court accepted
Appellant’s plea of true, revoked Appellant’s community supervision, adjudicated
Appellant guilty of the charged offense, assessed his punishment at confinement for
eighteen months in a state jail facility and a fine of $1,050.00, and ordered that
Appellant pay the restitution that was still owed—$15,631.25. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the clerk’s record and the reporter’s record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
                                          2
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist. 1
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                 PER CURIAM


December 9, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3